PER CURIAM.
We have for review Jerry v. State, 715 So.2d 1141 (Fla. 5th DCA 1998), a decision of the Fifth District Court of Appeal affirming on the authority of its opinion in Maddox v. State, 708 So.2d 617 (Fla. 5th DCA 1998), approved in part, disapproved in part, 760 So.2d 89 (Fla.2000). We granted jurisdiction based on Jollie v. State, 405 So.2d 418, 420 (Fla.1981), because we had accepted jurisdiction in Maddox in order to resolve the issue of whether sentencing errors could be raised on appeal although unpreserved. Because Jerry does not raise any sentencing errors on appeal, we dismiss this case. We decline to address any of the trial errors *573raised by the defendant. See, e.g., Wood v. State, 750 So.2d 592, 595 n. 3 (Fla.1999); McMullen v. State, 714 So.2d 368, 373 (Fla.1998).
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.